DETAILED ACTION

This Office action is responsive to the following communication:  Application in Continuation filed on 1 May 2020.
The instant application claims priority to 18 January 2008.
Claim(s) 21-40 is/are pending and present for examination.  Claim(s) 21, 28, and 35 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 January 2020 and 29 May 2020 are being considered by the examiner.

Drawings
The drawings were received on 9 January 2020.  These drawings are accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 28-30, and 32-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Khoshnevisan et al, U.S. Patent No. 7,765,227, filed on 30 March 2007, and issued on 27 July 2010, in view of Das et al, U.S. Patent No. 8,135,718, filed on 16 February 2007, and issued on 13 March 2012.
As per independent claims 21, 28, and 35, Khoshnevisan, in combination with Das, discloses:
A method comprising: 
receiving a dataset comprising a plurality of catalog items, each having a plurality of fields, each of the plurality of fields associated with a respective product category value, wherein each product category value identifies a respective catalog item of the plurality of catalog items as belonging to a particular product category of a plurality of product categories {See Khoshnevisan, column 3, lines 50-64, wherein this reads over “As will be appreciated by one of ordinary skilled in the art, each data entry in the data store 102 may correspond to a set of structured set of attribute fields and corresponding values. Referring to FIG. 6, a block diagram 600 depicts a data entry corresponding to a set of attribute fields 602-608 in accordance with an aspect of the present invention. The set of structured attribute fields will be used to store information particular to an item corresponding to the data entry. For example, if an item is related to women's active wear, several attribute fields are defined to have attribute values related to an item identifier, such as product category, style, size, price, manufacturer, color, seller, type, promotion, etc. Further, the attribute fields can be defined for a group of data entries so that the data entries can be searched or indexed based on a common category and/or attribute values.”}; 
analyzing the dataset to determine, for each field of the plurality of fields, a quantity of the plurality of catalog items belonging to each of the plurality of product categories and a distribution of the plurality of catalog items across the plurality of product categories {See Das, column 1, lines 47-56, wherein this reads over “The method includes identifying data including a set of users that includes as members a plurality of users and a set of items that includes as members a plurality of user selectable items and calculating an initial overall probability distribution using the set of users, the set of items, and a set of categories representing latent variables, where the overall probability distribution including a first probability distribution relating the set of users and the set of categories and a second probability distribution relating the set of items and the set of categories.”; and column 5, lines 43-49, wherein this reads over “The values in numeric fields of the item can be used in many ways to affect automatic categorization, including as part of the overall combining formula or to adjust the ranking scores of text fields. Numeric values can be evaluated against the distribution for each identified category for potential automatic categorization. A weight can be assigned based on how close a value is to the mean or median value for a category”}; 
selecting a subset of fields from the plurality of fields based on the quantity of the plurality of catalog items belonging to each of the plurality of product categories and the distribution of the plurality of catalog items {See Khoshnevisan, column 8, lines 29-33, wherein this reads over “The remaining data entries will be displayed in the following Web pages based on the ranking information. The obtained search categories 412-420 will be displayed in the search category section 470 along with the ranked search result section 460.”}; and 
displaying, on a user interface, for each field of the subset of fields, a respective subset of product categories of the plurality of product categories associated with a respective field {See Khoshnevisan, column 5, lines 30-34, wherein this reads over “After the client device 108 obtains the ranked initial results, the search categories, the ordered set of search category values, and the corresponding page data, the client device 108 can display the results for the search request, along with the search categories to a user.”}, wherein each respective product category of the respective subset of product categories indicates a number of catalog items of the plurality of catalog items belonging to the respective product category of the respective subset of product categories {See Khoshnevisan, Figure 5B, Elements 512, 514, 516, 518, and 520; and column 9, lines 8-13, wherein this reads over “In one embodiment, the search categories may be displayed informing the number of data entries corresponding to a category value. As shown, for the "Type" search category, fifty three data entries have an attribute value of "Bottoms," fifty one data entries have an attribute value of "Active wear," and two data entries have an attribute value of "Shoes."”}.
Khoshnevisan fails to disclose the claimed feature of “analyzing the dataset to determine, for each field of the plurality of fields, a quantity of the plurality of catalog items belonging to each of the plurality of product categories and a distribution of the plurality of catalog items across the plurality of product categories.”
Das is directed to the invention of collaborative filtering wherein sets of items may be distributed using a probability distribution.  Specifically, Das discloses that “[t]he method includes identifying data including a set of users that includes as members a plurality of users and a set of items that includes as members a plurality of user selectable items and calculating an initial overall probability distribution using the set of users, the set of items, and a set of categories representing latent variables, where the overall probability distribution including a first probability distribution relating the set of users and the set of categories and a second probability distribution relating the set of items and the set of categories.”  See Das, column 1, lines 47-56.  Additionally, Das discloses that “[t]he values in numeric fields of the item can be used in many ways to affect automatic categorization, including as part of the overall combining formula or to adjust the ranking scores of text fields” and “[a] weight can be assigned based on how close a value is to the mean or median value for a category.”  See Das, column 5, lines 43-49.  That is, Das discloses that items may be analyzed to determine the probability and number of items associated with a category.  Accordingly, wherein Das is directed to analyzing a set of items and their related categories, it would have been obvious to one of ordinary skill in the art to improve the prior art of Khoshnevisan with that of Das for the predictable result of a system wherein the data entries of Khoshnevisan may be further analyzed and organized according to the probability distribution features of Das.
As per dependent claim 22, Khoshnevisan, in combination with Das, discloses:
The method of claim 22, comprising:
receiving, via the user interface, a user selection of a selected product category of the respective subset of product categories {See Khoshnevisan, column 10, lines 33-35, wherein this reads over “Upon receipt of the user selection, the service 104 will obtain a subset of the initial search corresponding to the user selection.”}; and 
displaying, on the user interface, a corresponding catalog items of the plurality of catalog items belonging to the selected product category {See Khoshnevisan, column 10, liens 45-50, wherein this reads over “When the user selects "Slim fit" from the set of category values for the "Style" category to narrow the search, the client device transmits the user selection ("Slim fit") to the service 104. Subsequently the service 104 obtains a subset of data entries (hereinafter, "second search results") having an attribute value of "Slim-fit."”}.
As per dependent claim 23, Khoshnevisan, in combination with Das, discloses:
The method of claim 21, comprising ranking the plurality of fields based on the quantity of the plurality of product categories belonging to each of the plurality of product categories and the distribution of the plurality of catalog items, wherein selecting the subset of fields is based on ranking the plurality of fields {See Khoshnevisan, column 10, lines 45-50, wherein this reads over “In one embodiment, the data entries may be ranked by the service 104 based on a ranking policy or ranking rules. For example, the data entries may be ranked based on a degree of relevancy between the data entries and the search query. The category values of a search category may be ordered to reflect the ranking information of the data entries so that users can effectively narrow the search by selecting a category value most relevant to the particular item for which the user is looking.”}.
As per dependent claim 24, Khoshnevisan, in combination with Das, discloses:
The method of claim 21, comprising receiving a query indicative of a subset of the dataset, wherein analyzing the dataset comprises analyzing the subset of the dataset to determine the quantity of the plurality of catalog items belonging to each of the plurality of product categories and the distribution of the plurality of catalog items across the plurality of product categories {See Das, column 1, lines 47-56, wherein this reads over “The method includes identifying data including a set of users that includes as members a plurality of users and a set of items that includes as members a plurality of user selectable items and calculating an initial overall probability distribution using the set of users, the set of items, and a set of categories representing latent variables, where the overall probability distribution including a first probability distribution relating the set of users and the set of categories and a second probability distribution relating the set of items and the set of categories.”; and column 5, lines 43-49, wherein this reads over “The values in numeric fields of the item can be used in many ways to affect automatic categorization, including as part of the overall combining formula or to adjust the ranking scores of text fields. Numeric values can be evaluated against the distribution for each identified category for potential automatic categorization. A weight can be assigned based on how close a value is to the mean or median value for a category”}.
As per dependent claim 25, Khoshnevisan, in combination with Das, discloses:
The method of claim 21, wherein displaying the respective subset of product categories comprises displaying a respective data facet for each field of the subset of fields {See Khoshnevisan, column 5, lines 30-34, wherein this reads over “After the client device 108 obtains the ranked initial results, the search categories, the ordered set of search category values, and the corresponding page data, the client device 108 can display the results for the search request, along with the search categories to a user.”}.
As per dependent claims 26 and 30, Khoshnevisan, in combination with Das, discloses:
The method of claim 25, comprising generating source code in response to selecting the subset of fields, wherein the source code comprises the respective data facet for display on the user interface {See Khoshnevisan, column 5, lines 50-59, wherein this reads over “A user can make a selection of a category value from the displayed search categories in order to narrow the initial search result. For example, a category value could be selected by clicking one of graphic components displayed on the Web page, such as hyperlinks, check boxes, icons, etc., associated with the ordered set of category values. After the user makes a selection, the client device 108 issues a request for a second search (generally to narrow the initial search results). The request for the second search can be transmitted via a communications network 106, such as the Internet.”}.
As per dependent claim 29, Khoshnevisan, in combination with Das, discloses:
The system of claim 28, comprising an interface-generation module communicatively coupled to the facet recommendation engine, wherein the interface-generation module is configured to generate source code based on the subset of fields selected by the facet recommendation engine for integration into an application server {See Khoshnevisan, column 5, lines 50-59, wherein this reads over “A user can make a selection of a category value from the displayed search categories in order to narrow the initial search result. For example, a category value could be selected by clicking one of graphic components displayed on the Web page, such as hyperlinks, check boxes, icons, etc., associated with the ordered set of category values. After the user makes a selection, the client device 108 issues a request for a second search (generally to narrow the initial search results). The request for the second search can be transmitted via a communications network 106, such as the Internet.”}.
As per dependent claim 33, Khoshnevisan, in combination with Das, discloses:
The system of claim 28, wherein each data facet of the plurality of data facets is associated with a corresponding plurality of values, each corresponding plurality of values is associated with a corresponding subset of items of the plurality of items, and the facet recommendation engine is configured to: 
cause the corresponding plurality of values to be displayed on the user interface {See Khoshnevisan, Figure 4}; 
receive a user selection of a selected value of the corresponding plurality of values {See Khoshnevisan, column 5, lines 50-59, wherein this reads over “A user can make a selection of a category value from the displayed search categories in order to narrow the initial search result. For example, a category value could be selected by clicking one of graphic components displayed on the Web page, such as hyperlinks, check boxes, icons, etc., associated with the ordered set of category values. After the user makes a selection, the client device 108 issues a request for a second search (generally to narrow the initial search results). The request for the second search can be transmitted via a communications network 106, such as the Internet.”}; and 
cause the corresponding subset of items associated with the selected value to be displayed on the user interface {See Khoshnevisan, column 5, lines 50-59, wherein this reads over “A user can make a selection of a category value from the displayed search categories in order to narrow the initial search result. For example, a category value could be selected by clicking one of graphic components displayed on the Web page, such as hyperlinks, check boxes, icons, etc., associated with the ordered set of category values. After the user makes a selection, the client device 108 issues a request for a second search (generally to narrow the initial search results). The request for the second search can be transmitted via a communications network 106, such as the Internet.”}.
As per dependent claim 33, Khoshnevisan, in combination with Das, discloses:
The system of claim 28, wherein each item of the plurality of items comprises a product searchable via the user interface {See Khoshnevisan, Figure 4}.
As per dependent claim 34, Khoshnevisan, in combination with Das, discloses:
The system of claim 28, wherein the facet recommendation engine is configured to cause a corresponding plurality of values associated with each of the plurality of data facets to be displayed on the user interface {See Khoshnevisan, Figure 4}, wherein the corresponding plurality of values is linearly organized, logarithmically organized, or organized based on data clusters {See Khoshnevisan, column 5, lines 22-27, wherein this reads over “As illustrated in FIG. 2B, once the service 104 ranks the initial search results and generates an ordered set of category values for each search category, the service 104 transmits to a client device 108 the ranked initial results, search categories, the ordered sets of category values based on relevancy, and the corresponding page data.”}.
As per dependent claim 36, Khoshnevisan, in combination with Das, discloses:
The system of claim 35, wherein the instructions, when executed by the one or more processors, are configured to display each field of the subset of fields based on a numeric value or based on data clusters {See Khoshnevisan, Figure 4}.
As per dependent claim 37, Khoshnevisan, in combination with Das, discloses:
The system of claim 35, wherein the instructions, when executed by the one or more processors, are configured to cause the one or more processors to perform operations comprising: 
receiving a search query {See Khoshnevisan, column 3, lines 34-36, wherein this reads over “For example, if a user wants to find items related to a pair of jeans, the user may input search keywords describing the pair of jeans for search.”}; and 
retrieving information from the dataset based on a correlation between the search query and the subset of fields {See Khoshnevisan, column 3, line 66-column 4, line 1, wherein this reads over “For example, the data entries may be ranked based on a degree of relevancy between the data entries and the search query”}.
As per dependent claim 38, Khoshnevisan, in combination with Das, discloses:
The system of claim 35, wherein the instructions, when executed by the one or more processors, are configured to cause the one or more processors to perform operations comprising: 
identifying a subset of the dataset; and analyzing the subset of the dataset to determine the quantity of the plurality of category items belonging to each of the plurality of product categories and the distribution of the plurality of catalog items across the plurality of product categories for each field of the plurality of fields associated with the subset of the dataset {See Das, column 1, lines 47-56, wherein this reads over “The method includes identifying data including a set of users that includes as members a plurality of users and a set of items that includes as members a plurality of user selectable items and calculating an initial overall probability distribution using the set of users, the set of items, and a set of categories representing latent variables, where the overall probability distribution including a first probability distribution relating the set of users and the set of categories and a second probability distribution relating the set of items and the set of categories.”; and column 5, lines 43-49, wherein this reads over “The values in numeric fields of the item can be used in many ways to affect automatic categorization, including as part of the overall combining formula or to adjust the ranking scores of text fields. Numeric values can be evaluated against the distribution for each identified category for potential automatic categorization. A weight can be assigned based on how close a value is to the mean or median value for a category”}.
As per dependent claim 39, Khoshnevisan, in combination with Das, discloses:
The system of claim 35, wherein the instructions, when executed by the one or more processors, are configured to cause the one or more processors to perform operations comprising receiving a quey {See Khoshnevisan, column 3, lines 34-36, wherein this reads over “For example, if a user wants to find items related to a pair of jeans, the user may input search keywords describing the pair of jeans for search.”} and identifying the dataset based on the query {See Khoshnevisan, column 3, line 66-column 4, line 1, wherein this reads over “For example, the data entries may be ranked based on a degree of relevancy between the data entries and the search query”}.
Claims 27, 31, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoshnevisan, in view of Das, and in further view of Loftesness, USPGPUB No. 2008/0082518, filed on 29 September 2006, and published on 3 April 2008.
As per dependent claims 27, 31, and 40, Khoshnevisan, in combination with Das and Loftesness, discloses:
The method of claim 21, comprising receiving a query log generated in response to a query associated with the dataset, wherein selecting the subset of fields is based on the quantity of the plurality of category items belonging to each of the plurality of product categories, the distribution of the plurality of catalog items {See Khoshnevisan, column 8, lines 29-33, wherein this reads over “The remaining data entries will be displayed in the following Web pages based on the ranking information. The obtained search categories 412-420 will be displayed in the search category section 470 along with the ranked search result section 460.”}, and the query log {See Loftesness, [0053], wherein this reads over “The logging module 126 can store information regarding the users' query-related behavior in the query translation log 128 on a query-by-query basis. For example, the query translation log 128 can include an entry for each query that the users have entered. In association with this query, the query transaction log 128 can store information that describes the query-related behavior of the users (at it pertains the users' reaction to search results generated in response to the input of this query). The query-related behavior can identify the actions taken by the users, the times at which the users made the actions, and so forth. The logging module 126 can also record the results of aggregative analysis, that is, by storing information in the query transaction log 128 that indicates how many times users have performed common actions”}.
The combination of Khoshnevisan and Das fail to disclose the features related to a “query log”.  Loftesness is directed to a system for responding to a user’s query based on a consideration of the user’s intent in entering the query.  Specifically, Loftesness discloses that “[t]he logging module 126 can store information regarding the users' query-related behavior in the query translation log 128 on a query-by-query basis” and “the query transaction log 128 can store information that describes the query-related behavior of the users (at it pertains the users' reaction to search results generated in response to the input of this query)” wherein “[t]he query-related behavior can identify the actions taken by the users, the times at which the users made the actions, and so forth.”  See Loftesness, [0053].  Wherein Loftesness discloses the use of a query log to determine a user’s intent for a search query, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Khoshnevisan and Das with that of Lotesness for the predictable result of the subset of the data items of Khoshnevisan may be further selected based upon the aforementioned user’s intent determined by the query log provided by Loftesness.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/